DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-8, and 10-20 are allowed after rewritten allowable subject (claim 9) to independent claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 1 and 19-20 including "in a case where a mode of the information processing system is changed from a first mode to a second mode for classification of the plurality of objects, Page 4 of 19Application No. 16/769,581 Reply to Office Action of October 15, 2021 control, for each object of the plurality of objects, display of an image corresponding to a respective object of the plurality of objects at a location corresponding to the evaluation information of the respective object on a second operation surface".
Claim 21 allowed after rewritten allowable subject (claim 10) to independent claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 21 including "in a case where a mode of the information processing system is changed .
Claim 22 allowed after rewritten allowable subject (claim 17) to independent claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 22 including "control, based on a determined condition, display of an image on a second operation surface, wherein the image indicates a time series of one or more evaluation actions performed on the plurality of objects by a plurality of users in the real space including the first user within a determined period".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616